IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 44196 & 44197

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 766
                                               )
       Plaintiff-Respondent,                   )   Filed: November 7, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
HABIMANA DEZIRE,                               )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Appeal from order revoking probation, dismissed; judgment of conviction and
       suspended unified sentence of four years, with a minimum period of confinement
       of one year, for battery on a law enforcement officer, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jenny C.
       Swinford, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 44196, Habimana Dezire pled guilty to felony domestic violence in the
presence of a child. I.C. §§ 18-903, 18-918(2), and 18-918 (4). In exchange for his guilty plea,
additional charges were dismissed. The district court sentenced Dezire to a unified term of
fifteen years, with a minimum period of confinement of two years. The district court suspended
the sentence and placed Dezire on probation.




                                               1
       In Docket No. 44197, Dezire pled guilty to battery on a law enforcement officer.
I.C. §§ 18-915(3) and 18-903(a).     In exchange for his guilty plea, additional charges were
dismissed. The district court sentenced Dezire to a unified term of four years, with a minimum
period of confinement of one year, to run concurrent with his sentence in Docket No. 44196. As
a result of Dezire’s guilty plea, the district court revoked Dezire’s probation for felony domestic
violence and ordered execution of the original sentence. However, the district court suspended
the sentences in both cases and placed Dezire on probation. Dezire filed an I.C.R. 35 motion for
reduction of his sentence for battery on a law enforcement officer, which the district court
denied. Dezire appeals.
       Dezire appealed from the order revoking probation in Docket No. 44196. However, in
his appellant’s brief he acknowledges the district court placed him back on probation and
withdrew this issue on appeal.
       In Docket No. 44197, although the district court placed Dezire on probation, he argues
that his underlying sentence is excessive. Sentencing is a matter for the trial court’s discretion.
Both our standard of review and the factors to be considered in evaluating the reasonableness of
the sentence are well established and need not be repeated here. See State v. Hernandez, 121
Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-
51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707,
710 (Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s
entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Applying these
standards, and having reviewed the record in this case, we cannot say that the district court
abused its discretion.
       Therefore, the appeal from the district court’s order revoking Dezire’s probation in
Docket No. 44196 is dismissed.       Dezire’s judgment of conviction and sentence in Docket
No. 44197 are affirmed.




                                                2